
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3802
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate a mountain and icefield in the
		  State of Alaska as the Mount Stevens and Ted Stevens
		  Icefield, respectively.
	
	
		1.Short titleThis Act may be cited as the
			 Mount Stevens and Ted Stevens Icefield
			 Designation Act.
		2.FindingsCongress finds that—
			(1)Theodore Ted Fulton Stevens,
			 who began serving in the Senate 9 years after Alaska was admitted to Statehood,
			 represented the people of the State of Alaska with distinction in the Senate
			 for over 40 years from 1968 to 2009 and played a significant role in the
			 transformation of the State of Alaska from an impoverished territory to a
			 full-fledged State through the assistance he provided in building energy
			 facilities, hospitals and clinics, roads, docks, airports, water and sewer
			 facilities, schools, and other community facilities in the State of Alaska,
			 which earned him recognition as Alaskan of the Century from the
			 Alaska Legislature in 2000;
			(2)Ted Stevens distinguished himself as a
			 transport pilot during World War II in support of the Flying
			 Tigers of the United States Army Air Corps, 14th Air Force, earning 2
			 Distinguished Flying Crosses and other decorations for his skill and
			 bravery;
			(3)Ted Stevens, after serving as a United
			 States Attorney in the territory of Alaska, came to Washington, District of
			 Columbia in 1956 to serve in the Eisenhower Administration in the Department of
			 the Interior, where he was a leading force in securing the legislation that led
			 to the admission of Alaska as the 49th State on January 3, 1959, and then as
			 Solicitor of the Department of the Interior;
			(4)in 1961, Ted Stevens returned to the State
			 of Alaska and, in 1964, was elected to the Alaska House of Representatives,
			 where he was subsequently elected as Speaker pro tempore and majority leader
			 until his appointment on December 24, 1968, to the Senate to fill the vacancy
			 caused by the death of Senator E.L. Bartlett;
			(5)Ted Stevens, the longest-serving Republican
			 Senator in the history of the Senate, served as President pro tempore of the
			 Senate from 2003 through 2007 and as President pro tempore emeritus from 2008
			 to 2009, and over the course of his career in the Senate, Ted Stevens served as
			 assistant Republican leader, Chairman of the Select Committee on Ethics,
			 Chairman of the Committee on Rules and Administration, Chairman of the
			 Committee on Governmental Affairs, Chairman of the Committee on Appropriations,
			 and Chairman of the Committee on Commerce, Science, and Transportation;
			(6)Ted Stevens worked tirelessly for the
			 enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
			 which provided for the conveyance of approximately 44,000,000 acres of land in
			 the State of Alaska to the Aleut, Eskimo, and Indian peoples and created Native
			 Corporations to secure the long-term economic, cultural, and political
			 empowerment of the Native peoples of the State of Alaska;
			(7)Ted Stevens was a leader in shaping the
			 communications policies of the United States, as he helped to establish the
			 spectrum auction policy, negotiated the Telecommunications Act of 1996,
			 authored the Digital Television Transition and Public Safety Act of 2005 (47
			 U.S.C. 309 note; Public Law 109–171), and passionately advocated for the
			 connection of rural America to the rest of the world and to improve the lives
			 of the people of the United States through the use of telemedicine and distance
			 learning;
			(8)Ted Stevens was a conservationist who
			 championed the safe development of the natural resources of the United States,
			 as illustrated by his authorship of the Trans-Alaska Pipeline Authorization Act
			 (43 U.S.C. 1651 et seq.), the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.), which established the 200-mile
			 exclusive economic zone and led to a reduction in the dominance of foreign
			 fishing fleets in the fisheries of the United States, the Magnuson-Stevens
			 Fishery Conservation and Management Reauthorization Act of 2006 (Public Law
			 109–479; 120 Stat. 3575), which established conservation measures designed to
			 end overfishing, and the High Seas Driftnet Fisheries Enforcement Act (16
			 U.S.C. 1826a et seq.), which provided for the denial of entry into ports of the
			 United States and the imposition of sanctions on vessels carrying out
			 large-scale driftnet fishing beyond the exclusive economic zone of any
			 nation;
			(9)Ted Stevens was committed to health and
			 fitness in his personal life and in his legislative accomplishments, as
			 illustrated by his authorship of the Ted Stevens Amateur and Olympic Sports Act
			 (36 U.S.C. 220501 et seq.), his encouragement of providing equality to female
			 athletes through the enactment of title IX of the Education Amendments of 1972
			 (20 U.S.C. 1681 et seq.), and his leadership in improving physical education
			 programs in schools through the Carol M. White Physical Education Program (20
			 U.S.C. 7261 et seq.);
			(10)Ted Stevens unconditionally supported the
			 needs of the Armed Forces of the United States through visits to soldiers,
			 sailors, airmen, marines, and Coast Guardsmen in every major military conflict
			 and war zone where United States military personnel have been assigned during
			 his service in the Senate, including Vietnam, Kuwait, Bosnia, Kosovo, Iraq, and
			 Afghanistan, and in his role as Chairman and Ranking Member of the Subcommittee
			 on Defense Appropriations for more than 20 years;
			(11)Ted Stevens was a devoted husband, father,
			 and grandfather who worked to promote family-friendly policies in the Federal
			 government;
			(12)Ted Stevens was well-respected for reaching
			 across the aisle to forge bipartisan alliances and enjoyed many close
			 friendships with colleagues in both political parties and with his staff, who
			 were deeply loyal to him; and
			(13)the designation of the unnamed highest peak
			 in the State of Alaska, along with an icefield in the Chugach National Forest
			 in that State, in honor of Ted Stevens would be a fitting tribute to his
			 honorable life and legacy.
			3.Designation of Mount Stevens
			(a)DesignationNot later than 30 days after the date of
			 enactment of this Act, the United States Board on Geographic Names (referred to
			 in this Act as the Board) shall designate the unnamed, 13,895-foot
			 peak in the Alaska Range in Denali National Park and Preserve in the State of
			 Alaska, located at latitude 62.920469308 and longitude –151.066510314, as the
			 Mount Stevens.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the peak referred to
			 in subsection (a) shall be deemed to be a reference to the Mount
			 Stevens.
			4.Designation of Ted Stevens
			 Icefield
			(a)Definition of icefieldIn this section, the term
			 icefield means the icefield in the northern Chugach National
			 Forest in the State of Alaska—
				(1)comprising approximately 8,340 square
			 miles, as delineated by the map entitled Ice Field Name Proposal in
			 Honor of Stevens dated September 24, 2010, as prepared by the Forest
			 Service and available for inspection at Forest Service headquarters in
			 Washington, District of Columbia; and
				(2)including the Harvard, Yale, Columbia,
			 Nelchina, Tazlina, Valdez, and Shoup Glaciers.
				(b)DesignationNot later than 30 days after the date of
			 enactment of this Act, the Board shall designate the icefield as the Ted
			 Stevens Icefield.
			(c)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the icefield shall be
			 deemed to be a reference to the Ted Stevens Icefield.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
